Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (mononegavirales) in the reply filed on 6/21/2022 is acknowledged.
Claims 2-9 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 7/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3. Claims 2-7, 9 are rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Hjelle et al. (US20130149336; cited in applicant’s IDS submitted 7/14/2021), Sharma et al. (“Structural characteristics correlated with immune responses induced by HIV envelope glycoprotein vaccines,” Virology 352: 131-144 (2006); cited in applicant’s IDS submitted 7/14/2021), Binley et al. (“A Recombinant Human Immunodeficiency Virus Type 1 Envelope Glycoprotein Complex Stabilized by an Intermolecular Disulfide Bond between the gp120 and gp41 Subunits Is an Antigenic Mimic of the Trimeric Virion-Associated Structure,” Journal of Virology, Vol. 74, No. 2: 627-643 (2000); cited in applicant’s IDS submitted 7/14/2021), Sanders et al. (“Stabilization of the Soluble, Cleaved, Trimeric Form of the Envelope Glycoprotein Complex of Human Immunodeficiency Virus Type 1,” Journal of Virology, Vol. 76, No. 17: 8875-8889 (2002); cited in applicant’s IDS submitted 7/14/2021), Da Silva et al. (“Identification of Continuous Human B-Cell Epitopes in the Envelope Glycoprotein of Dengue Virus Type 3 (DENV-3),” PLoS One 4(10): e7425 (2009); cited in applicant’s IDS submitted 7/14/2021), and Hall et al. (“Epitope analysis of the envelope and non-structural glycoproteins of Murray Valley encephalitis virus,” Journal of General Virology 71: 2923-2930 (1990); cited in applicant’s IDS submitted 7/14/2021) in view of Lu et al. (U.S. Patent No. 7179468; cited in applicant’s IDS submitted 7/14/2021), Marshall et al. (U.S. Patent No. 7037894; cited in applicant’s IDS submitted 7/14/2021), and Meunier et al. ("Crosslinking of and Coupling to Viral Capsid Proteins by Tyrosine Oxidation," Chemistry & Biology Vol. 11:319-326 (2004); cited in applicant’s IDS submitted 7/14/2021). 
See claims 2-7, 9 as submitted 11/30/2020. 
Claim 2 is thus interpreted as a method for producing a vaccine immunogen candidate comprising: producing a recombinant viral envelope protein or viral envelope protein complex in a conformation that can bind to an antibody and can activate a B cell receptor; performing analysis to identify one or more regions wherein the introduction of one or more dityrosine cross-links could stabilize the conformation; introducing such dityrosine cross-links; assaying to determine if the engineered viral envelope protein or viral envelope protein complex has one or more of the claimed properties and is thus a vaccine immunogen candidate. Thus, the claim is interpreted merely as recombinantly producing and identifying potentially effective conformational epitopes on viral envelope protein or viral envelope protein complex, using dityrosine crosslinking techniques to stabilize conformation of said protein/protein complex, and assaying the properties of said protein/protein complex. It is noted that the claim does not actually require that the viral envelope protein or viral envelope protein complex has one or more of said claimed properties, rather, merely the step of assaying to determine if the viral envelope protein or viral envelope protein complex has one or more of said properties, which would include those products that do not have one or more of said properties. Such steps merely read on known and obvious techniques to one of ordinary skill in the art.
Hjelle et al. (the following citations are provided from its provisional application (61/552008) dated 10/27/2011) is cited to teach methods well known in the art for identifying neutralizing epitope; using high throughput formats; including identifying epitopes, screening VLPs for those having ability to elicit desired antibody response; purification of antigens; as well as assaying of antigens for desired response in a high throughput manner; identifying particles that induce neutralizing antibody response in subject; from a variety of peptides (pp. 1-4); dissolving in solution [0159](as recited in claim 9). Thus, it is asserted that Hjelle et al. teaches methods generally known in the art for producing, identifying, and screening proteins for their abilities to elicit desired response, including those that elicit antibody response.
Sharma et al. teaches viral envelope protein (HIV env)(p. 131); that env protein is a target for inducing neutralizing antibodies (p. 131); that structural characteristics correlate with immune responses (p. 131); performing biophysical, biochemical and immunological studies to establish structure-function relationship (p. 131); screening Env structures as vaccine candidates (p. 131); wherein structural characteristics may affect B cell recognition and induction of antibodies (p. 138). Sharma et al. also teaches production and purification of envelope proteins (pp. 141-142), and that designed features of engineered immunogens should be examined using biophysical techniques as it may be relevant in predicting the in vivo efficacy and provide an important tool for characterizing and selecting an effective vaccine candidate for further evaluation (p. 140); wherein envelope proteins were evaluated for induction of antibody responses in rabbits (p. 135)(as recited in claims 2, 3, 6).
Binley et al. teaches use of envelope glycoprotein epitopes of HIV-1 (p. 627); wherein humoral and cellular arms of the human immune system should be efficiently stimulated (p. 627)(as recited in claim 7); wherein to develop recombinant proteins that are better antigenic mimics of the native envelope glycoprotein complex, disulfide bond between C-terminal region of gpl20 and immunodominant segment of the gp41 ectodomain was introduced; the resulting protein is processed efficiently, producing a properly folded envelope glycoprotein complex, wherein the association is stabilized by disulfide bond; said gpl40 protein has antigenic properties which resemble those of the virion-associated complex; wherein this type of gpl40 protein may be worth evaluating for immunogenicity (p. 627). Binley et al. teaches wherein modification of antigenic structure can improve immunogenicity (p. 640); production of viral envelope glycoprotein with antigenic properties, and evaluation whether such a protein may be useful in multivalent vaccine (p. 637)(as recited in claims 2, 3); including wherein modification (introduction of disulfide bridge in specific region) can provide the benefit of stability for the protein to be a practical immunogen (p. 637)(as recited in claim 2).
Sanders et al. is further cited to teach that is it is already known in the art: wherein stable forms of Env complex, perhaps with additional modifications to alter its antigenic structure, may be a better immunogen that the individual subunits (p. 8875)(as recited in claim 2); wherein modifications increase trimer stability; wherein product has favorable antigenic products; such modifications are made to study immunogenicity and determine suitability as a vaccine antigen (p. 8875)(as recited in claims 2, 3); stabilized complex can be further modified to improve immunogenicity (p. 8876); further stabilizing structure of viral glycoprotein is not without precedent (citing influenza glycoprotein configuration) (p. 8884). It is also interpreted and suggested that stabilized forms of immunogen via modification provide benefit of potential improvement of immunogenicity.
DaSilva et al. is further cited in support of the above references to teach wherein human B-cell epitopes are identified on other viral envelope proteins (p.l/e7425); wherein most neutralizing epitopes are conformational, but also continuous amino acid sequences corresponding to antigenic determinants of the proteins that elicit antibodies in dengue infected patients are more suitable for protein engineering and vaccine development (p. 2/e4725); including use of known techniques for producing peptides and surface accessibility and antigenicity analysis (p. 2/e4725)(as recited in claims 2, 3); Hall et al. is also further cited in support of the above references to teach wherein conformation and location of strategic flavivirus epitopes play an important role in immunity (p. 2923); wherein information on the conformation and location of epitopes is important to understanding response to infection and development of vaccine (p. 2924).
Thus, the combination of the above references (Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al., and Hall et al.) establish that methods for producing recombinant viral envelope protein or protein complex are known in the art; that conformation of viral envelope protein and protein complex play an important role in effectiveness of inducing immune response, antibody binding and B cell recognition, including for a variety of viruses; regions in viral proteins and protein complexes are identified that, with stabilization, can lead to improved immunogenicity; such engineered proteins are evaluated for suitability as vaccine candidates, including evaluation of ability to induce effective immune response in animals and for humans (as recited in claims 2, 3, 6, 7).
Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al. and Hall et al. do not teach the introduction of dityrosine cross linking to viral envelope protein in order to stabilize conformation (It is noted that claim 2 only recites the introduction of one or more dityrosine cross-links to stabilize conformation).
Lu et al. teaches envelope glycoprotein complex that induces neutralizing antibody response, as well as motivation to preserve native envelope structure in vaccine preparation (columns 1-2); including use of stabilized envelope protein from multiple viruses (column 3, line 20); including vaccines comprising stabilized envelope protein and antibodies raised against them (column 3, line 25); wherein envelope protein regions can be stabilized by cross linking techniques well known in the art (column 7, line 54); including using methods known in the art to produce soluble protein embodiment for use (Example 1)(as recited in claim 9).
Marshall et al. also teaches stabilization of proteins by introduction of di-tyrosine bonds which maintains structure and function of polypeptide or polypeptide complex (column 8, line 27); including methods for optimizing stabilization, including statistical analyses of proteins and three dimensional coordinates (column 8, line 27); including identification of residues which are least disruptive to structure and function, and mutagenesis to further control the cross- link reaction (column 8, line 59); wherein point mutations to tyrosine may be used (5.5.1, 5.14.1)(as recited in claims 4, 5).
Meunier et al. is also further cited in support to teach methods known in the art for dityrosine cross linking, with viral capsid (envelope) protein (p. 322); including inter-subunit for viral proteins (p. 322); wherein cross linking of viral subunits may make virions more resistant to disassembly (p. 323); wherein positive results can be achieved with crosslinking important to particle assembly when a high percentage of connections are made (p. 323); wherein stabilization will require thorough stitching of the most crucial subunit interfaces (p. 324).
Thus, the combination of the above references (Lu et al., Marshall et al., Meunier et al.) establishes use of crosslinking techniques known in the art for use in stabilizing viral envelope protein (including chemical crosslinking and dityrosine crosslinking); further, that it is known in the art to use dityrosine crosslinking with viral envelope protein including between subunits; that methods for using dityrosine crosslinking with protein including via point mutation to tyrosine to stabilize protein are known, and that further optimization of dityrosine crosslinking via analysis is already also known and used in the art.
One of ordinary skill in the art would have been motivated to use dityrosine cross linking technique for viral envelope protein according to Lu et al., Marshall et al., and Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al. and Hall et al. Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al. and Hall et al. teach producing recombinant viral envelope protein and analyzing viral envelope immunogen for evaluation as effective vaccine candidate using techniques including stabilizing proteins via crosslinking techniques, and Lu et al., Marshall et al., and Meunier et al., which also teach use of viral envelope protein as immunogen, teach such a stabilizing crosslinking method well known in the prior art for stabilizing conformation of protein (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using dityrosine cross linking technique for viral envelope protein according to Lu et al., Marshall et al., and Meunier et al. during evaluation of viral envelope immunogen as taught by Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al. and Hall et al. There would have been a reasonable expectation of success given the underlying materials (use of viral envelope as immunogen to bind antibody, activate B cell, elicit immune response) and methods (crosslinking proteins for stabilization, including use of dityrosine crosslinking; producing, screening, evaluating vaccine candidates) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

4. Claim 2-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hjelle et al. (US 20130149336)(cited above), Yuen et al. (US20130230529; cited in applicant’s IDS submitted 7/14/2021), Sugiyama et al. (“Antigenic functional characterization of rinderpest virus envelope proteins using monoclonal antibodies,” Journal of General Virology 72: 1863-1869 (1991); cited in applicant’s IDS submitted 7/14/2021), Da Silva et al. (“Identification of Continuous Human B-Cell Epitopes in the Envelope Glycoprotein of Dengue Virus Type 3 (DENV-3),” PLos One 4(10): e7425 (2009))(cited above), and Hall et al. (“Epitope analysis of the envelope and non-structural glycoproteins of Murray Valley encephalitis virus,” Journal of General Virology 71: 2923-2930 (1990))(cited above) in view of Marshall et al. (US 7037894)(cited above) and Meunier et al. ("Crosslinking of and Coupling to Viral Capsid Proteins by Tyrosine Oxidation,” Chemistry & Biology Vol. 11:319-326 (2004))(cited above).
See claims 2-9 as submitted 11/30/2020. 
Claim 8 recites the method of claim 2, wherein the viral envelope protein or viral envelope protein complex is derived from a virus Mononegavirales (elected species).
See the interpretation of claim 2 above.
See the teachings of Hjelle et al., DaSilva et al., and Hall et al. above.
Yuen et al. teaches vaccines (abstract); wherein paramyxoviruses include measles virus, mumps virus, and human parainfluenza viruses 1 to 4 (reading on Mononegavirales virus) [0004](as recited in claim 8); as well as polypeptides encoded by portions of the isolated FmoPV, antibodies to FmoPV and to FmoPV polypeptides, immunogenic compositions, screening assays, methods of treatment and related uses [0008]; including method for eliciting immune response comprising administering a FmoPV or composition thereof [0017]; including methods for generating antibodies that bind to a FmoPV utilizing a FmoPV described herein or a composition thereof [0018]; used to assess the antiviral activity of a compound [0019]; wherein antigens include full length N, P/V/C(P), P/V/C/(V), P/VC(C), M, F, H and L proteins [0078]; including wherein products or chimeric virions may be utilized in vaccine formulations [0090]; including wherein substitutions can be made at one or more amino acid residues [0092]; including mutant FmoPV peptides, wherein mutations can be introduced and resulting mutants can be screened for biological activity to identify mutants that retain activity [0094]; wherein non-limiting examples of such modifications include substitutions of amino acids to cysteines toward the formation of disulfide bonds; substitution of amino acids to tyrosine and subsequent chemical treatment of the polypeptide toward the formation of dityrosine bonds [0094]; as well as wherein compositions are suitable for veterinary and/or human administration [0100](as recited in claims 6, 7); as well as pharmaceutical compositions such as saline, dextrose and glycerol solutions as liquid carriers [0104].
Sugiyama et al. is cited in support of Yuen et al. to teach that in paramyxoviruses, surface glycoproteins including H and F mediate virus attachment to and penetration of host cells, and antibodies to these surface proteins probably play a key role in the development of immunity (p. 1863); epitopes on envelope proteins are conformation dependent (abstract).
Thus, the combination of the above references (Hjelle et al., Yuen et al., Sugiyama et al., da Silva et al., and Hall et al.) establish that methods for producing recombinant viral envelope protein or protein complex are known in the art; that conformation of viral envelope protein and protein complex play an important role in effectiveness of inducing immune response, antibody binding and B cell recognition, including for a variety of viruses; regions in viral proteins and protein complexes are identified that can lead to improved immunogenicity; as well as teaching modifications including formation of dityrosine bonds; such engineered proteins are evaluated for suitability as vaccine candidates, including evaluation of ability to induce effective immune response (as recited in claims 2, 3); in animals and for humans (as recited in claims 6, 7).
Hjelle et al., Yuen et al., Sugiyama et al., da Silva et al., and Hall et al. do not teach the introduction of dityrosine cross linking to viral envelope protein in order to stabilize conformation (It is noted that claim 2 only recites the introduction of one or more dityrosine cross-links to stabilize conformation).
See the teachings of Marshall et al. and Meunier et al. above (as recited in claims 4, 5). It is noted that Marshall et al. also teaches or suggests using of solubilizing agent (column 49, line 1)(as recited in claim 9).
Thus, the combination of the above references (Marshall et al., Meunier et al.) establishes use of crosslinking techniques known in the art for use in stabilizing viral envelope protein (including chemical crosslinking and dityrosine crosslinking); further, that it is known in the art to use dityrosine crosslinking with viral envelope protein including between subunits; that methods for using dityrosine crosslinking with protein including via point mutation to tyrosine to stabilize protein are known, and that further optimization of dityrosine crosslinking via analysis is already also known and used in the art.
One of ordinary skill in the art would have been motivated to use dityrosine cross linking technique for viral envelope protein according to Marshall et al. and Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hjelle et al., Yuen et al., Sugiyama et al., da Silva et al. and Hall et al. Hjelle et al., Yuen et al., Sugiyama et al., da Silva et al. and Hall et al. teach producing recombinant viral envelope protein and analyzing viral envelope immunogen for evaluation as effective vaccine candidate including using known techniques including modifications such as formation of disulfide and dityrosine bonds, and Marshall et al., and Meunier et al., which also teach use of viral envelope protein as immunogen, teaches the additional advantage wherein introduction of dityrosine bonds maintains structure and function of polypeptide or polypeptide complex, wherein cross linking of viral subunits may make virions more resistant to disassembly, wherein positive results can be achieved with crosslinking important to particle assembly when a high percentage of connections are made (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using dityrosine cross linking technique for viral envelope protein according to Marshall et al. and Meunier et al. during evaluation of viral envelope immunogen as taught by Hjelle et al., Yuen et al., Sugiyama et al., da Silva et al. and Hall et al. There would have been a reasonable expectation of success given the underlying materials (use of viral envelope as immunogen to bind antibody, activate B cell, elicit immune response) and methods (crosslinking proteins for stabilization, including use of dityrosine crosslinking; producing, screening, evaluating vaccine candidates) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims 2-7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7037894 in view of Hjelle et al., Sharma et al., Binley et al., Sanders et al., DaSilva et al., Hall et al., Lu et al. and Meunier et al. (all references cited above).
See the recitations to claims 2-7, 9 above.
Claims 5-7 of U.S. Patent No.7037894 recite a method for making a stabilized protein, wherein the protein has a functional activity selected from the group consisting of an enzymatic activity, an antigen-binding activity, a protein-protein interaction activity, a DNA binding activity, a hormone activity, a receptor activity, a growth factor activity, and any combinations thereof, comprising: (a) selecting one or more residue pairs in a polypeptide chain or chains for di-tyrosine cross-linking, (b) mutating at least one of the selected residues to tyrosine; and (c) cross-linking the residue pairs in the presence of an oxidant; wherein the di-tyrosine cross-linked protein retains at least one functional activity displayed by the protein in the absence of di- tyrosine cross-linking, and wherein at least one tyrosine of a di-tyrosine cross-link originates from a point mutation to tyrosine.
Claims 5-7 of U.S. Patent No.7037894 do not recite the method for producing vaccine immunogen candidate as claimed.
See the teachings of Hjelle et al., Sharma et al., Binley et al., Sanders et al., DaSilva et al., Hall et al., Lu et al. and Meunier et al. above.
One of ordinary skill in the art would have been motivated to use dityrosine cross linking technique as recited in claims 5-7 of U.S. Patent No.7037894 for viral envelope protein according to Lu et al. and Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al., and Hall et al. Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al., Hall et al., Lu et al. and Meunier et al. teach producing recombinant viral envelope protein and analyzing viral envelope immunogen for evaluation as effective vaccine candidate using techniques including stabilizing proteins via crosslinking techniques, and claims 5-15 of U.S. Patent No. 7037894 teach such a stabilizing crosslinking method well known in the prior art for stabilizing conformation of protein (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using dityrosine cross linking technique as recited in claims 5-7 of U.S. Patent No.7037894 for viral envelope protein according to Lu et al. and Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al., and Hall et al. There would have been a reasonable expectation of success given the underlying materials (use of viral envelope as immunogen to bind antibody, activate B cell, elicit immune response) and methods (crosslinking proteins for stabilization, including use of dityrosine crosslinking; producing, screening, evaluating vaccine candidates) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

6. Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7037894 in view of Hjelle et al., Yuen et al., Sugiyama et al., Da Silva et al., Hall et al., and Meunier et al. (all references cited above).
See claims 2-9 as submitted 11/30/2020. 
Claims 5-7 of U.S. Patent No. 7037894 recite a method for making a stabilized protein, wherein the protein has a functional activity selected from the group consisting of an enzymatic activity, an antigen-binding activity, a protein-protein interaction activity, a DNA binding activity, a hormone activity, a receptor activity, a growth factor activity, and any combinations thereof, comprising: (a) selecting one or more residue pairs in a polypeptide chain or chains for di-tyrosine cross-linking, (b) mutating at least one of the selected residues to tyrosine; and (c) cross-linking the residue pairs in the presence of an oxidant; wherein the di-tyrosine cross-linked protein retains at least one functional activity displayed by the protein in the absence of di-tyrosine cross-linking, and wherein at least one tyrosine of a di-tyrosine cross-link originates from a point mutation to tyrosine.
Claims 5-7 of U.S. Patent No. 7037894 do not recite the method for producing vaccine immunogen candidate as claimed; for Mononegavirales.
See the teachings of Hjelle et al., Yuen et al., Sugiyama et al., Da Silva et al., Hall et al., and Meunier et al. above.
One of ordinary skill in the art would have been motivated to use dityrosine cross linking technique as recited in claims 5-7 of U.S. Patent No. 7037894 for viral envelope protein in view of Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hyelle et al., Yuen et al., Sugiyama et al., DaSilva et al., and Hall et al. Hjelle et al., Yuen et al., Sugiyama et al., DaSilva et al., Hall et al., and Meunier et al. teach producing recombinant viral envelope protein and analyzing viral envelope immunogen for evaluation as effective vaccine candidate using techniques including using known techniques including modifications such as formation of disulfide and dityrosine bonds, and claims 5-7 of U.S. Patent No. 7037894 teach such a crosslinking method well known in the prior art with the advantage of stabilizing conformation of protein (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using dityrosine cross linking technique as recited in claims 5-7 of U.S. Patent No. 7037894 for viral envelope protein in view of Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hjelle et al., Yuen et al., Sugiyama et al., DaSilva et al., and Hall et al. There would have been a reasonable expectation of success given the underlying materials (use of viral envelope as immunogen to bind antibody, activate B cell, elicit immune response) and methods (crosslinking proteins for stabilization, including use of dityrosine crosslinking; producing, screening, evaluating vaccine candidates) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

7. Claims 2-7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10155023 in view of Hjelle et al., Sharma et al., Binley et al., Sanders et al., Da Silva et al., Hall et al., Lu et al., and Meunier et al. (all references cited above).
See claims 2-7, 9 as submitted 11/30/2020. 
Claims 1-4 of U.S. Patent No. 10155023 recite a method for producing an HIV immunogen comprising: obtaining a stabilized HIV trimeric spike protein complex which has the capacity to elicit a neutralizing or a broadly neutralizing humoral response, wherein the stabilized HIV trimeric spike protein complex is produced by introducing at least two dityrosine cross-links between amino acids at positions 143 and 150 and amino acids at positions 160 and 180 in the V1/V2 loop distal to the stem.
Claims 1-4 of U.S. Patent No. 10155023 do not recite method for producing vaccine immunogen candidate as claimed.
See the teachings of Hjelle et al., Sharma et al., Binley et al., Sanders et al., Da Silva et al., Hall et al., Lu et al., and Meunier et al. above.
One of ordinary skill in the art would have been motivated to use dityrosine cross linking technique as recited in claims 1-4 of U.S. Patent No. 10155023 for viral envelope protein according to Lu et al. and Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al., and Hall et al. Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al., Hall et al., Lu et al. and Meunier et al. teach producing recombinant viral envelope protein and analyzing viral envelope immunogen for evaluation as effective vaccine candidate using techniques including stabilizing proteins via crosslinking techniques, and claims 1-4 of U.S. Patent No.10155023 teach such a stabilizing crosslinking method well known in the prior art for stabilizing conformation of protein (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using dityrosine cross linking technique as recited in claims 1-4 of U.S. Patent No.10155023 for viral envelope protein according to Lu et al. and Meunier et al. during production, screening, and evaluation of viral envelope immunogen as taught by Hjelle et al., Sharma et al., Binley et al., Sanders et al., da Silva et al., and Hall et al. There would have been a reasonable expectation of success given the underlying materials (use of viral envelope as immunogen to bind antibody, activate B cell, elicit immune response) and methods (crosslinking proteins for stabilization, including use of dityrosine crosslinking; producing, screening, evaluating vaccine candidates) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.

Conclusion
8. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648